Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 1 of 15 PagelID#: 684

LS. DISTAIOT COURT
UfESTENN DISTRICT OF LOUISIANA

 

 

 

RECEMED
UNITED STATES DISTRICT COURT Aug 05 2021
WESTERN DISTRICT OF LOUISIANA sony e wggal, olen
LAKE CHARLES DIVISION AP
UNITED STATES OF AMERICA CASE NO. 6:16-cr-129-01-01
_ve~ JUDGE DRELL
JAMES STACY HARBER (01) MAGISTRATE JUDGE CAROL B.
WHITEHURST
RULING AND ORDER

 

Before the court is a motion to vacate sentence filed pro se by defendant James
Stacy Harber (“Harber” or “Defendant”). (Doc. 137). For the following reasons, the
motion is DENIED.

I. BACKGROUND

According to investigative reports, between 2010 and 2011, Harber lived in
Ohio and engaged in a distanced sexual relationship via Skype and text messaging
with codefendent Angela Head (“Head”). (PSR § 14). The relationship expanded to
include sexting with Head’s minor children who at the time were ages thirteen
(female), eleven (female, Victim No. 1 of PSR “V1”), ten (female, Victim No. 2 of PSR
“V1"), and eight (male, Victim No. 3 of PSR “V3”). Further, Harber created screen
captures via Skype of the three younger children in sexually explicit poses. (PSR {{
15--16). In 2013, Harber moved to Abbeville, Louisiana. (PSR J 17). At an unknown
time, V1 and V2 moved in with Harber and V3 would spend the weekends with
Harber. During this time, Harber engaged in sexual acts with the victims and
regularly took photographs of the acts with his cell phone. (PSR {{ 18, 17).

1

 

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 2 of 15 PagelD #: 685

On April 26, 2016, a search warrant to search Harber’s residence was obtained
by the Abbeville Police Department (“APD”) after V1 verified that Harber was having
sexual intercourse with V1 and photographing the acts. (PSR { 11). The APD
searched the home and seized digital media storage devices. Id. Within the same
day, the APD obtained a search warrant for the digital media stored on the storage
devices. Id. Forensics identified on Harber’s computer and cell phone numerous child
pornography images and videos obtained from the internet including depictions of
adult men engaging in sexually explicit conduct with young, prepubescent, children.
Doc. 66—2 pp 3-4. On Harber’s cell phone, forensics discovered numerous sexually
explicit images of V1 and V2 before and after forced vaginal and anal intercourse and
of V3 before and after anal intercourse. (PSR 13; Doe. 107 p 28).

Harber was indicted on one count of conspiracy to produce child pornography
(count 1), eight counts of production of child pornography (counts 2-9), and one count
of possession of child pornography (count 10). (Doc. 1). Harber retained Michael
Adams Fiser as counsel. Pursuant to a plea agreement, Harber plead guilty to three
counts of production of child pornography (counts 7--9) and the one count of possession
of child pornography (count 10),. We sentenced him to total of seventy years
incarceration on all counts of conviction. (Doc. 93). On appeal, Harber claimed a
number of factors should have weighed in favor of a less than seventy year sentence
or alternatively that the individual sentences should have been imposed
concurrently, The Fifth Circuit disagreed and affirmed his sentence. United States

vy. Harber, 740 F. App'x 88 (th Cir. 2018)

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 3 of 15 PagelD #: 686

Harber now moves to vacate his sentence pursuant to 28 U.S.C. § 2255 alleging
ineffective assistance of counsel. While his motion is divided into four grounds there
are numerous vague, but claimed, allegations of deficient performance throughout.
For the purpose of this analysis, we divide Harber’s claims into those affecting the
voluntariness of his plea and those affecting his sentence.

TI LAW

There are four grounds upon which a federal prisoner may move to vacate, set
aside, or correct his sentence: (1) the sentence was imposed in violation of the
Constitution or laws of the United States; (2) the court was without jurisdiction to
impose the sentence; (3) the sentence exceeds the statutory maximum sentence; or

(4) the sentence is otherwise subject to collateral attack. See 28 U.S.C. § 2255; United

 

States v. Cates, 952 F.2d 149, 151 (5th Cir.), cert. den., 504 U.S. 962 (1992). The scope
of relief under § 2255 is consistent with that of the writ of habeas corpus. See Cates,
952 F.2d at 151; see also United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Relief under 28 U.S.C. § 2255 is reserved for transgressions of constitutional
rights and for a narrow range of injuries that could not have been raised on direct
appeal and would, if condoned, result in a complete miscarriage of justice.
Nonconstitutional claims that could have been raised on direct appeal, but were not,

may not be asserted in a collateral proceeding. See United States v. Vaughn, 955

F.2d 367, 368 (5th Cir. 1992); United States v. Ressler, 54 F.8d 257, 259 (Sth Cir.

 

1995). Moreover, it is settled in this circuit that issues raised and disposed of in a

previous appeal from an original judgment of conviction are not considered in § 2255

 

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 4 of 15 PagelD #: 687

motions. See United States v. Kalish, 780 F.2d 506, 508 (5th Cir.), cert. den., 476
U.S. 1118 (1986); United States v. Fields, 761 F.3d 443, 466, 482 (5th Cir. 2014), cert.
den., 185 S. Ct. 2803 (U.S. 2015); United States v. Segler, 37 F.8d 1181, 1134 (5th
Cir. 1994).

A collateral challenge may not do as a substitute for an appeal. United States
v. Frady, 465 U.S. 152, 165 (1982). After conviction and exhaustion or waiver of any
right to appeal, the federal courts are entitled to presume that the defendant stands
fairly and finally convicted. See United States v. Shaid, 937 F.2d 228, 231-32 (Sth
Cir. 1991), cert. den., 502 U.S. 1076 (1992). “Where a defendant has procedurally
defaulted a claim by failing to raise it on direct review, the claim may be raised in
habeas only if the defendant can first demonstrate either cause and actual prejudice
or that he is actually innocent.” Bousley v. United States, 523 U.S. 614, 622, (1998)
(internal citations omitted). A claim may not be reviewed under § 2255 absent a

showing of cause and prejudice or actual innocence. United States v. Cooper, 548 F.

 

App'x 114, 116 (5th Cir. 2013); United States v. Hicks, 945 F.2d 107, 108 (5th Cir.

 

1991).

In a motion to vacate sentence for ineffective assistance of counsel, the
defendant has the burden of proof. See United States v. Chavez, 193 F.3d 375, 378
(5th Cir. 1999) (citing Clark v. Collins, 19 F.8d 959, 964 (5th Cir. 1994), cert. den.,
513 U.S. 966 (1994)). To prevail on his motion, Defendant must satisfy the two—
pronged test set forth by the Supreme Court in Strickland v. Washington, 466 U.S.

668, 687 (1984): (1) counsel's performance was deficient; and (2) the deficient

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 5 of 15 PagelD #: 688

performance prejudiced the defense. Absent exceptional circumstances,
establishment of ineffective assistance of counsel satisfies cause and prejudice.
United States v. Acklen, 47 F.3d 739, 742 (5th Cir. 1995).

Regarding the first prong of Strickland, a fair assessment of attorney
performance requires that every effort be made to eliminate the distorting effects of
hindsight and to evaluate the conduct from counsel's perspective at the time. See
Dowthitt v. Johnson, 230 F.3d 733, 743 (5th Cir. 2000), cert. den., 532 U.S. 915 (2001)
(citing Strickland, 466 U.S. at 689). “Judicial scrutiny of counsel's performance must
be highly deferential.” Strickland, 466 U.S. at 669. The court must consider the
totality of the circumstances. Murray v. Maggio, 736 F.2d 279, 281 (5th Cir. 1984).
“However, because it is all too easy to second—guess an unsuccessful counsel's defense
with the benefit of hindsight, in making that inquiry ‘a court must indulge a strong
presumption that counsel's conduct falls within the wide range of reasonable
professional assistance; that is, the defendant must overcome the presumption that,
under the circumstances, the challenged action ‘might be considered sound trial
strategy. ” Murray v. Maggio, 736 F.2d 279, 281 (5th Cir. 1984) (citing Strickland,
466 U.S. at 669). The court must be particularly wary of arguments that essentially
come down to a matter of degrees, such as whether counsel investigated enough or
presented enough mitigating evidence. ‘Those questions are even less susceptible to
judicial second—guessing. See Dowthitt, 230 F.3d at 743 (citing Kitchens v. Johnson,

190 F.3d 698, 703 (5th Cir. 1999)).

 

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 6 of 15 PagelD #: 689

Regarding the second prong of Strickland, a defendant is prejudiced if there is
a reasonable probability that, “but for counsel's unprofessional errors, the results of
the proceedings would have been different.” Strickland, 466 U.S. at 689. To make
that determination, the court must examine the proceedings as a whole, giving due
consideration to the weight of the evidence supporting the result and evaluating the
alleged failings of counsel in that total setting. The court does not assess any alleged
error in isolation. See United States v. Kayode, 777 F.8d 719, 725 (5th Cir. 2014) (In
assessing prejudice, we consider the totality of the circumstances...”).

However, “conclusory allegations of ineffective assistance of counsel do not
raise a constitutional issue in a federal habeas proceeding.” Miller v. Johnson, 200
F.3d 274, 282 (5th Cir. 2000) (citing Ross v. Estelle, 694 F.2d 1008, 1012 (5th
Cir.1983)). “One claiming ineffective assistance of counsel must identify specific acts
or omissions; general statements and conclusionary charges will not suffice.”
Knighton v. Maggio, 740 F.2d 1344, 1349 (5th Cir. 1984) cert. denied, 469 U.S. 924,
105 S.Ct. 306, 83 L.Ed.2d 241 (1984). “In the absence ofa specific showing of how
[the] alleged errors and omissions were constitutionally deficient, and how they
prejudiced [the defendant’s] right to a fair trial,” a court will find a claim of ineffective
assistance of counsel to be without merit. Barnard v. Collins, 958 F.2d 634, 642 (5th
Cir.1992). Further, counsel is not ineffective for failing to raise a meritless claim.
United States v. Gibson, 55 f.3d 173, 179 (5th Cir. 1995) “Counsel is not required by
the Sixth Amendment to file meritless motions.”); Koch v. Puckett, 907 F.2d 524, 527

(5th Cir. 1990) (“[Clounsel is not required to make futile motions or objections.”).

 

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 7 of 15 PagelD #: 690

Ill. ANALYSIS

Harber claims ineffective assistance affected both the plea phase and the
sentencing phase. The two-part Strickland test applies to each phase. See Hill v.
Lockhart, 474 U.S. 52, 58 (1985) (“[Tlhe two-part Strickland v. Washington test
applies to challenges to guilty pleas based on ineffective assistance of counsel.”);
Glover yv. United States, 531 U.S. 198, 200 (2001) (“...if an increased prison term did
flow from an error the petitioner has established Strickland prejudice.”). The movant
must show both deficient performance and prejudice to succeed on his claim.
Strickland, 466 U.S. at 688.

An evidentiary hearing is not necessary to determine the veracity of Harber’s
claims of deficient performance, because he fails in all events to establish prejudice
resulting from Mr. Fiser’s alleged deficient performance. United States v. Stewart,
207 F.3d 750, 751 (5th Cir. 2000) (‘A court need not address both components of an
ineffective assistance of counsel claim if the movant makes an insufficient showing
on one.”

A. PLEA PHASE

Harber alleges Mr. Fiser did not have a defense strategy, did not adequately
review the plea materials, grossly underestimated Harber’s sentencing exposure, and
failed to object to the factual basis of the guilty plea.

To demonstrate prejudice after a defendant enters a guilty plea, the defendant
must show “that there is a reasonably probability that but for counsel's errors, the

defendant would not have plead guilty and would have insisted on going to trial.” Hill

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 8 of 15 PagelD #: 691

v. Lockhart, 474 U.S. 52, 59 (1985). The defendant “must convince the court that a
decision to reject the plea bargain would have been rational under the
circumstances.” Padilla v. Kentucky, 559 U.S. 356, 372 (2010). The court must “focus
on the defendant’s decisionmaking.” Lee v. United States, 187 S. Ct. 1958, 1961,
(2017). However, “[clourts should not upset a plea solely because of post Aoc
assertions from a defendant about how he would have pleaded but for his attorney's
deficiencies. Judges should instead look to contemporaneous evidence to substantiate
a defendant's expressed preferences.” Id. at 1967. “Factors relevant to determining
whether a defendant would have gone to trial can also include ‘the risks [he] would
have faced at trial,’ his ‘representations about his desire to retract his plea,’ and ‘the
district court's admonishments.” United States v. Valdez, 973 F.3d 396, 403 (5th Cir.

2020) (quoting United States v. Batamula, 823 F.3d 237, 240 n.4 (Sth Cir. 2016)).

 

We begin by noting that Harber does not assert in his § 2255 motion that he
would have proceeded to trial but for Mr. Fiser’s allegedly deficient performance. See
Kayode, 777 F.3d at 726 n.4 (“This glaring omission in [defendant]'s affidavit alone
would likely justify affirmance” of the district court’s decision to deny defendant’s §
2255 motion.). Nor has he moved, timely or otherwise, to withdraw his plea.

Further, Harber’s statements and representations made in the plea agreement
and under oath during the guilty plea colloquy refute the claims of ineffective
assistance he now raises. In his colloquy with the Court, Harber, who has a college
degree in English, clearly and unequivocally affirmed, under oath, that he had an

adequate opportunity to go over his case and all matters involved, that there where

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 9 of 15 PagelD #: 692

no remaining motions Mr. Fiser had not filed that Harber thought should have been
filed, and that he was satisfied with Mr. Fiser’s performance and representation.
Harber also clearly and unequivocally affirmed his understanding of maximum
penalties for each count, affirmed his understanding that sentencing
recommendations by counsel are not binding, affirmed his understanding that he

could be subject to a sentence more severe than that requested or recommended by

 

either Mr. Fiser or the prosecution, and affirmed his understanding that sentencing

was entirely up to the court. Further, Harber clearly and unequivocally affirmed,

 

under oath, that neither Mr. Fiser nor the prosecution made a prediction, prophecy,
or promise to Harber about what his actual sentence would be. See United States v.
Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001) (holding that sworn statements at a
plea hearing are entitled to a strong presumption of truthfulness).

Nonetheless, even if we consider that Harber’s plea was undermined by any
underestimation of sentencing exposure, Harber fails to establish prejudice.
According to Harber’s motion, Mr. Fiser was confident that the charges for production
of child pornography would not be successful for the prosecution because the images
thus far recovered were widely circulated on the internet suggesting Harber was not

the producer.! What Harber and Mr. Fiser did not know was that certain inaccessible

 

1 Since we ultimately find that Harber was not subjected to any additional sentence
resulting from Mr. Fiser’s performance, we are not required to determine whether,
or when, Mr. Fiser’s advised Harber that his sentencing exposure would be fifteen
years. Nonetheless, we note that it would have been reasonable for Mr. Fiser to
advise fifteen years for a single violation of 18 U.S.C.A. § 2252A(a)(5) involving a
minor who is less than 12 years old with the expectation of some downward
departures.

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 10 of 15 PagelID #: 693

images on Harber’s cell phone were made accessible after an update to cell phone
forensic software. After the update, forensics discovered images depicting the minor
victims before and after forced sexual penetration. (Doc. 107 p. 29-30). Harber and
Mr. Fiser met with the prosecution to review the images. According to Harber, Mr.
Fiser was visibly shaken by the new developments in the prosecution’s case and
advised Harber it would be best to plead guilty.

The new evidence presented a “drastic change in circumstances that
significantly undercuts” any attempt to challenge the voluntariness of a guilty plea.
Cf, Valdez, 973 F.3d at 404 (finding the district court's strong inclination to disallow
Valdez’s defense of justification as a “drastic change in circumstances that
significantly undercuts” post hoc desires to proceed to trial) (citing Lee, 187 8. Ct. at
1966 (“Where a defendant has no plausible chance of an acquittal at trial, it is highly
likely that he will accept a plea if the Government offers one.”)).

The Fifth Circuit in Valdez reasoned that after such a drastic change in
circumstance...

The more obvious explanation for his late plea is ... rather than risk

conviction by the jury (with no sentencing benefits whatsoever), Valdez

and his counsel hoped to parlay a late guilty plea into a credit for

acceptance of responsibility and his new-found desire to cooperate or
render substantial assistance, perhaps a more promising opportunity.

973 F.3d at 404-05. We find that reasoning is persuasive here. The most obvious
explanation of Mr. Fiser’s late change of advice and Harber’s late decision to enter a
plea was to not risk conviction of ten counts by a jury with the hope of concurrent

sentences and any possibly reduction in sentence with a guilty plea. “[A] defendant

10

 

 

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 11 of 15 PagelD #: 694

facing such long odds will rarely be able to show prejudice from accepting a guilty
plea...”. Id. (citing Lee, 137 S. Ct. at 1966).

In addition to the above, Harber now seeks to correct certain facts in the Pre—
Sentence Report, but the late and impermissible corrections do not materially affect
the facts. For example, whether the case began because of a threat or a rumor,
whether the minor victims were developmentally disabled, or whether Harber or
Head manipulated the other to allow the minor victims to live with Harber have zero
impact on the elements of the offenses and do not rebut the evidence against him.

Harber also challenges the exactness of the dates the government associates
with the images forming the basis of the production counts, counts seven, eight, and
nine. The indictment provides “on or about” but the stipulated facts of Harber’s plea
agreement do not. “If an indictment uses the term “on or about” to allege a date, the
government is “not required to prove the exact date; it suffices if a date reasonably

near is established.” See United States v. Knowlton, 993 F.3d 354, 359 (5th Cir. 2021)

 

(citations and internal quotations omitted). Further, the Fifth Circuit has “previously
found that temporal variances of up to twelve months were not material.” Id.
(affirming conviction with a two and a half month variance) (compiling the following
cases: United States v. Girod, 646 F.3d 304, 317 (5th Cir. 2011) (affirming a conviction
with a four-month variance); United States v. Wilson, 116 F.3d 1066, 1089 (5th Cir.
1997} (affirming a conviction with a five-month variance), vacated on other grounds
sub nom. by United States v. Brown, 161 F.3d 256 (5th Cir. 1998) (en banc); United

States v. Bowman, 783 F.2d 1192, 1197 (5th Cir. 1986) (affirming a conviction with a

11

 

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 12 of 15 PagelID#: 695

three-month variance); Russell v. United States, 429 F.2d 237, 238 (5th Cir. 1970)
(affirming a conviction with a twelve-month variance)). The variance Harber
complains of is at least within the order of months, if not within weeks or days.
Accordingly, it is well within the Fifth Circuit’s threshold for temporal variances.

Harber has failed to assert or otherwise document any desire to withdraw his
guilty plea and proceed to trial. His post Aoc claims of inadequate performance
conflict with clear and unequivocal statement made under oath during the guilty plea
colloquy. Also, a drastic change of circumstance leading up to trial vitiated Harber’s
claimed defense and virtually guaranteed a conviction. The factual challenges
Harber presents are immaterial to the offenses charged. Accordingly, we do not find
that Harber has provided a reasonable probability that but for Mr. Fiser’s alleged
inadequate review of the plea materials and gross underestimation of Harber’s
sentencing exposure, Harber would not have plead guilty and would have insisted on
going to trial.

Rather, the record indicates that [Harber]'s decision to plead guilty at

the eleventh hour was logically motivated by the exposure of evidence

which proved fatal to his affirmative defense, all but guaranteeing a

conviction at trial, without any possible sentencing benefits he knew
might be available with a plea of guilty.

Valdez, 973 F.3d at 404-05.

B. SENTENCING PHASE

Harber now presents ten alleged character witness letters and alleges that Mr.
Fiser could have used them to mitigate his sentence. Whether this amounts to
deficient performance is highly suspect. See Bobby v. Van Hook, 558 U.S. 4, 11 (2009)

(per curiam) (providing that it is acceptable under Strickland to forego witness

12

 

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 13 of 15 PagelID #: 696

interviews that are cumulative and “distractive from more important duties”).
Regardless, Harber was provided with every opportunity to present his character
evidence during the sentencing hearing. Further, during allocution Harber failed to
acknowledge the damaging effects of his actions immediately after victim statements
were provided. Harber’s character was demonstrated in part by this failure.

Harber further alleges V1 and V2 were over the age of twelve and thus Mr.
Fiser should have objected to the four pomt enhancement calculated in the Pre—
Sentencing Report. Mr. Fiser did in fact make the objection. In overruling it, we
correctly concluded that while Harber lived in Ohio the minor children had yet to
reach the age of twelve when Harber began sexting with and capturing sexually
explicit screen shots of them via Skype. Similarly, Harber now alleges he did not
know Angela Head while living in Ohio, which would now suggest that V1 and V2
may have been at least thirteen when he began his profane relationship with minor
victims. Again, this new allegation contradicts his acceptance of the facts and guilty
plea made under oath. Further, even if this present allegation is true, it would not
have changed the calculation of his offense level because V3 was born January 12,
2002 and, thus, was only of the ages ten and eleven during the 2013 calendar year.
(PSR {{ 19-20, 23).

Harber also complains that Mr. Fiser did not object to the guideline
specification of thirty years as opposed to fifteen for counts seven, eight, and nine.
The guideline ranges with an offense level of forty—three is thirty years for counts

seven, eight, and nine and ten years for count ten. Harber claims Mr. Fiser could

13

 

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 14 of 15 PageID #: 697

have objected, but does not specify the nature of the objection, and these numbers
correctly derive from correctly calculated Sentencing Guidelines.

Similarly, Harber also complains the sentences should have been concurrent.
However, “Islentences for different offenses can be ordered to run consecutively, even
if they are imposed upon a single trial.” United States v. Dovalina, 711 F.2d 737, 739
(5th Cir. 1983) (citing Albernaz v. United States, 450 U.S. 333, 344, 101 S.Ct. 1187,

1145, 67 L.Ed.2d 275 (1981); United States v. Ammirato, 670 F.2d 552 (th Cir.1982)).

 

 

In fact, Harber should already know this because the Fifth Circuit’s review of
Harber’s sentence foreclosed this argument. See Harber, 740 Fed.Appx at 88
(“Where, as here, the district court imposes a consecutive sentence within a properly
calculated guidelines range, the sentence is entitled to a presumption of
reasonableness.”) (citing Candia, 454 F.8d at 471, 479.) Nonetheless, we also note
that the prosecution was requesting one hundred years of incarceration, which was
clearly within our discretion. After consideration of the § 35538(a) factors, we
sentenced Harber to seventy years, which the Fifth Circuit affirmed. Harber, 740
Fed. Appx at 88.

Accordingly, we do not find that Mr. Fiser’s performance resulted in any
additional sentence. Glover, 531 U.S. at 200.

IV. CONCLUSION

For the reasons enumerated above, it is hereby ORDERED that Defendant's

motion to vacate his sentence pursuant to 28 U.S.C. § 2255 (Doc. 137) is DENIED.

14

 
Case 6:16-cr-00129-DDD-CBW Document 146 Filed 08/05/21 Page 15 of 15 PageID #: 698

Ce
¥ -
—_/ we
THUS DONE AND SIGNED at Alexandria, Louisiana this_.> day of

August 2021,

 

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

15

 
